Citation Nr: 0501898	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-08 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the residuals of an 
L2-L3 fracture, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, among other things, granted an 
increase in the disability rating for the veteran's low back 
disability to 40 percent.  The veteran appealed that 
decision, asserting that his disability was more severe than 
rated.  

The Board first considered this appeal in March 2004 and 
remanded the claim here before the Board for consideration of 
amended regulations.  The RO performed all action requested, 
but continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has persistent symptoms of intervertebral 
disc syndrome, including symptoms compatible with sciatic 
neuropathy, as well as absent ankle jerk and severely limited 
motion in the low back with little intermittent relief.

3.  The veteran does not have ankylosis of the spine nor has 
he experienced any incapacitating symptom episodes.




CONCLUSION OF LAW

Criteria for a 60 percent rating for the residuals of an L2-
L3 fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.7a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back disability is currently rated as 40 
percent disabling based on severe limitation of motion under 
38 C.F.R. Section 4.71a, Diagnostic Code 5292.  This rating 
is the highest schedular rating available based solely on 
limitation of motion.  As such, other diagnostic codes found 
in Section 4.71a have been considered in order to determine 
the most advantageous evaluation available for assignment for 
the veteran's low back disability.

At the time the veteran filed his claim for an increased 
rating, Diagnostic Code 5293 called for the assignment of a 
60 percent disability evaluation when there was evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, a 20 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months; and, a 60 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. Section 4.71a were amended, including 
criteria for rating intervertebral disc syndrome.  See 68 
Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30



Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

Finally, the Board notes that 38 C.F.R. Sections 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.
 
The evidence of record reveals that the veteran has been 
under treatment for chronic low back pain for many years.  In 
1994, he underwent epidural injections for chronic sciatica 
and has continued to have complaints of radiating pain and 
numbness into his left lower extremity.  The veteran is 
treated with non-steroidal anti-inflammatory medication.

In March 2002, the veteran underwent VA examination and 
complained of constant pain in the lower back with pain and 
numbness into his left lower extremity.  He was noted to have 
a mildly antalgic gait and he used a cane and back brace.  
Upon examination, the veteran was found to have decreased 
sensation on the lateral aspect of his left leg and dorsum of 
the left foot as well as an absent ankle jerk.  His flexion 
was limited to 60 degrees, extension to 10 degrees, and 
lateral bending bilaterally to 10 degrees; there was pain 
with all motion.  Magnetic resonance imaging revealed severe 
degenerative disc disease in the lumbar spine with 
involvement of the left nerve roots.  As such, the examiner 
diagnosed degenerative disc disease and degenerative joint 
disease of the lumbar spine with pain, limited range of 
motion, and radiculopathy.

Treatment records dated through February 2004 show continued 
complaints of low back pain with radiation into the left 
lower extremity.  Additionally, the veteran testified before 
the Board that he experienced very little relief with the use 
of medication and that he occasionally experienced muscle 
spasms in his lower back.  He stated that his activities were 
limited due to back pain, but that he had never been 
hospitalized or been placed on mandatory bed rest by his 
treating physicians.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has persistent symptoms of intervertebral 
disc syndrome, including symptoms compatible with sciatic 
neuropathy, as well as absent ankle jerk and severely limited 
motion in the low back with little intermittent relief.  This 
finding allows for the assignment of a 60 percent disability 
rating under the criteria of Diagnostic Code 5293 in effect 
at the time the veteran filed the claim here on appeal.  The 
medical evidence of record does not, however, support the 
assignment of a rating higher than 40 percent under updated 
criteria as there is no evidence of incapacitating symptom 
episodes or ankylosis of the spine.  Thus, the Board finds 
that the criteria of Diagnostic Code 5293 in effect prior to 
2002 are more favorable to the veteran and, as such, a 60 
percent evaluation is assigned using that criteria.  A rating 
higher than 60 percent may not be assigned on a schedular 
basis using either the criteria in effect at the time the 
claim was filed or the updated criteria, however, as there is 
no medical evidence showing ankylosis of the spine.  There is 
medical evidence showing that the veteran does not have 
ankylosis of the spine.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of various disabilities, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual with respect to his back disability in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his spine disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by chronic low 
back pain with radiculopathy would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 60 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran, 
particularly in light of the fact that his symptoms do not 
meet the updated criteria for such a rating.  As such, the 
veteran's request for an increased rating for his low back 
disability is granted to the extent that a 60 percent rating 
is assigned thereto.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 2001, shortly after the 
VCAA was enacted, and the VCAA notice was given to the 
veteran in February 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was either impossible or was not 
given.  The Court specifically stated in Pelegrini II that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran's disability was more 
severe than rated, (2) VA would obtain relevant records from 
any Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in 
September 2003 and has advised VA that he has no additional 
evidence to submit.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating of 60 percent for the residuals of an L2-L3 fracture 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


